Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151589                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 151589
                                                                    COA: 324851
                                                                    Kent CC: 13-007303-FH
  DARRELL ODEN, JR.,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2015 order
  of the Court of Appeals is considered. With regard to the defendant’s challenge to costs,
  leave to appeal is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court prior to the completion of the proceedings ordered by
  the Court of Appeals. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2016
           a0229
                                                                               Clerk